Citation Nr: 1419123	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-25 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 decision of the RO. In that decision, the RO denied the Veteran's claim for a one-time payment from the Filipino Veterans Equity Compensation Fund.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his September 2011 Substantive Appeal, the appellant requested a video-conference hearing before a VLJ. A February 2014 letter from the RO advised the appellant that his hearing was scheduled for April 2, 2014. In correspondence received in February 2014, the appellant notified the RO that he would be unable to attend the scheduled hearing as he was currently out of the country. He requested that his hearing be re-scheduled at a later date, "preferably after July 15, 2014" (date he was scheduled to return to the U.S.). In light of the appellant's request, the Board finds that the requested video-conference hearing should be re-scheduled for an available date after July 15, 2014. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should re-schedule the appellant for a Board video-conference hearing in accordance with his request (to specifically include scheduling the requesting video-conference hearing after July 15, 2014).  The RO should notify the appellant and his representative of the date, time and place of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



